11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT

In the Estate of George Allen Bean           * From the County Court at Law No.2
a/k/a George Allen Beane,                     of Ector County,
                                               Trial Court No. 23574-CC.

No. 11-20-00270-CV                           * February 4, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Tristan
Beane.